DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. The claims as recited attempt to further define the invention with functional language which does not serve to distinguish over the prior art. Relying on the structure of the invention the rejection over the prior art is maintained. Cheal, see fig.5-7, provides that the length of the structural member (the supplemental portion) may be made less than the length of the safety cushion (the main portion). And in such instances, the structural member(supplemental portion) deploys along a portion of the top edge of the safety cushion corresponding to the seated position of the occupant in the passenger compartment and therefore aligned with the occupant’s (whatever size they may be) torso, shoulders, and head, when the main portion is deployed the supplemental portion serves to stabilize the main portion (restrict rotation in the direction of the side of the vehicle), and urges the airbag inboard away from the window so as to protect the occupant from the side of the vehicle.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 23,24,28, and 32 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 23 recites the limitation "...the lowermost extent of the curtain airbag that terminates vertically below shoulders of the occupant and horizontally adjacent a torso of the occupant" and "...lower edges of the supplemental portions that terminate vertically above the shoulders and horizontally adjacent a head of the occupant" therefore claiming the occupant, and the occupant’s head, shoulders, and torso. Claim 24 recites the limitation “…aligned horizontally with the occupant’s head”. Claim 28 recites the limitation “…engages the occupant” and claim 32 recites the limitation “… in front of the occupant’s torso”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). The claim language of claims 23,24,28, and 32 attempts to claim the extents of the curtain airbag in relation to an occupant, however the occupant’s size and location is variable and therefore the claims are indefinite because the inflatable main portion and the supplemental portion of the curtain airbag size are based on an occupant of unspecified build. 
Claims 28 and 38 recite the limitation "the side structure" in ln 5 and ln 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this as the side structure of the vehicle (i.e. the window and side rail/frame).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  C.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cheal et al. (US 20110079990) and further in view of Tanaka (US 8414021).

	In regards to claim 23, Cheal et al. discloses a curtain airbag system for helping to protect an occupant of a vehicle (see fig.5,6), the curtain airbag system comprising: an inflator configured to be mounted on or near a roof rail of the vehicle; and a curtain airbag in fluid communication with the inflator(inflator 16, see fig.2 &5 gas G enters 15 near the roof rail of the vehicle, Paragraph 0042), the curtain airbag comprising: an upper edge comprising a plurality of mounting portions spaced along its length (exterior attachment zone 160 shown on fig.7, paragraph 0049) and an inflatable main portion that extends the entire length of the curtain airbag (140) the main portion comprising an inflatable main chamber (140), the main portion being defined at an upper extent by the upper edge of the curtain airbag and at a lower extent by a lower edge that defines the lowermost extent of the curtain airbag that terminates vertically below shoulders of the occupant and horizontally adjacent a torso of the occupant (see fig.6, main portion 140 lowermost extend clearly configured to terminate vertically below shoulders of an occupant, examiner notes occupant size may vary and Cheal’s invention pertains to curtain airbags that inflate at the sides of the passenger compartment between an occupant and the occupant enclosure of the vehicle, therefore the airbag terminates at a portion to protect the torso of the occupant); and supplemental portions (152) that extend along portions of the length of the curtain airbag corresponding to seating rows of the vehicle (see fig.5,6, airbag 130 inflates between occupant and window therefore corresponding to occupants seat in the vehicle), the supplemental portions comprising inflatable supplemental chambers (152), the supplemental portions being defined at their upper extents by the upper edge of the curtain airbag (secured along an attachment zone of roof rail, upper extent 158 at an upper edge of curtain airbag 130) and at their lower extents by lower edges of the supplemental portions that terminate vertically above the shoulders and horizontally adjacent a head of the occupant (see fig. 6, lower edge of 152 is configured to terminate above the shoulders and horizontally adjacent with a passenger head 26, examiner notes the passenger size may vary, the airbag of Cheal’s invention is configured to enhance protection for occupant and therefore  the length of 152 is configured to be made less than that of 140, see paragraph 0054, and therefore where the lower edge of 140 terminates horizontally adjacent the torso, 152 will terminate above that and horizontally adjacent with that of the passengers head), Atty Docket: ZF(AP)-030350 US ORD Serial No. 16/558,451 Page 3 of 8wherein the inflator (16) and curtain airbag (130) are configured so that the inflator directs inflation fluid into both the main chamber and the supplemental chamber (through 138 and 154) so that the main portion and supplemental portion deploy in a downward direction away from the roof rail (see fig.5,6).
	In regards to the plurality of mounting portions configured to be connected to the roof rail of the vehicle, Cheal et al. discloses an exterior attachment zone (P or 160 in fig.7) where the airbag is supported by the ceiling of vehicle 14 into the passenger compartment. Cheal et al. fails to disclose the explicit manner of attachment particularly via a plurality of fasteners. However, Tanaka teaches an airbag 20 comprising a plurality of mounting portions (12, 44A or 44B), configured to attach to the vehicle body V via a plurality of fasteners (13)(see fig.1 and 2). It would have been obvious to a person of ordinary skill in the art by the effective filing date to have make a simple substitution of one known element for another to obtain predictable results. Therefore, a person of ordinary skill in the art would modify Cheal et al. to incorporate the attachment taught by Tanaka so that the airbag is securely fastened to the roof rail/top portion of the vehicle for faster assembly, and ease of maintenance allowing stable deployment to protect the passenger.
	In regards to claim 24, Cheal et al. discloses the main and supplemental portions are configured so that the main chamber (140) and the supplemental chamber(152) are aligned horizontally with the occupant's head (see fig.6, chambers 140,152 are aligned horizontally with occupant’s head 26, Cheal’s airbag deploys downwardly from the ceiling trim of vehicle 14 into passenger compartment 12 between occupant 26 and the portion of occupant enclosure 48 at rear side window 20, its understood therein that the top of the passenger, the head, is aligned with and protected by both the main portion and supplemental portion see fig.5, and 6).   
	In regards to claim 25, Cheal et al. discloses wherein the curtain airbag comprises a connection port along the upper edge of the curtain airbag for receiving the inflator and directing inflation fluid from the inflator into the main chamber and supplemental chamber from the upper edge of the curtain airbag (inflator 16, see fig.2 &5 gas G enters 15 near the roof rail of the vehicle, Paragraph 0042).  
	In regards to claim 27, Cheal et al. discloses wherein the upper edge defines the upper bounds of the main chamber and the supplemental chambers (see fig.7, upper edge along 160, 156).
	In regards to claim 28, Cheal et al. discloses wherein main portion (140) includes an outboard interface side (150, right side of 140 see fig.6) and an inboard engagement side (132, left side of 140 see fig.6), and the supplemental portion includes an outboard vehicle side (132, right side of 152) and an inboard interface side (150, left side of 152), wherein the outboard vehicle side of the supplemental portion engages the vehicle side structure when inflated and deployed (paragraph 0048), wherein the outboard interface side of the main portion (right side of 140, 150) and the inboard interface side (left side 150 of 152) of the supplemental portion engage each other when inflated and deployed, and wherein the inboard engagement side (left side 132 of 140) of the main portion engages the occupant when inflated and deployed (see fig.6).  
	In regards to claim 29, Cheal et al. discloses wherein the inboard engagement side of the main portion is a smooth continuous surface (see fig.6).  
	In regards to claim 30-32, Cheal et al. discloses deployment of the supplemental portion urges the main portion inboard at an angle, such that the main portion, unrestricted, extends inboard in front of the occupant's torso, so that the inboard engagement side of the main portion ( 132 left side of 140, see fig.6) extends inboard at an acute angle relative to a roofline of the vehicle. Note that the roofline is understood as the horizontal at the roof top part of vehicle 22. Although Cheal et al. does not explicitly teach an acute angle you can see in fig.6 approximately a 90-degree angle with the roofline and as Cheal et al. discloses the lateral movement in board of the airbag 140 with deployment of supplemental airbag 152, the angle with the roofline after the lateral movement would be that less of 90-degrees. It is noted that since the distance inwards appears to protect the passenger, the acute angle of the engagement side of the inflatable main portion and the roofline is considered to be an optimum range of a result effective variable. It would have been obvious to one having ordinary skill in the art by the effective filing date to ensure the airbag main portion’s inboard engagement side is at an acute angle with the roofline, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would be understood to be beneficial to move the airbag inward away from a vertical so as to lessen the occupant’s chances of hitting the window.
	In regards to claim 33, Cheal et al. discloses wherein the inboard interface side is adjacent to an upper portion of the outboard interface side of the inflatable main portion when the airbag is in a folded, stowed position (paragraph 0052). 
	In regards to claim 34, Cheat et all discloses wherein the inboard interface side of the supplemental portion is disposed adjacent to a portion of the outboard interface side of the inflatable main portion when the airbag is in a deployed position (see fig.6 inboard/left side of the supplemental portion 152 is adjacent the outboard/right side of the main portion 140 when deployed).
	In regards to claim 35, Cheal et al. discloses wherein the supplemental portion and the inflatable main portion are fully expanded when the airbag is in the deployed position (see fig.6).
  	In regards to claim 36, Cheal et al. discloses wherein the supplemental portion is disposed proximate to a front row of the vehicle body. The airbag 130 is to protect the passengers both 24 and 26 in the front and rear row respectively see fig.5, Cheal et al. discloses the airbag may be disposed next to each of passengers 24 and 26, and therefore the supplemental portion may be disposed proximate to a front row of the vehicle body. 
	In regards to claim 38 Cheal et al., discloses  the deployment of supplemental portion (152) between the main portion  (140) and the side structure (side of vehicle 20) causes a lower portion of the main portion to deploy in the inboard direction to a position that is spaced from adjacent portions of the vehicle side structure (see fig.6, deployment of 152 stabilizes 140, urging 140 inboard and spaced away from the side structure).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Cheal et al. (US 20110079990) and Tanaka (US 8414021) as applied to claims above, and further in view Mitsuo (US 20080054606).
	In regards to claim 37, Cheal et al. discloses the claimed invention but fails to explicitly discloses wherein a first supplemental portion is disposed proximate to a front seating row of the vehicle, and a second supplemental portion is disposed proximate to a second seating row of the vehicle.  
	Tanaka teaches a secondary supplemental portion integral to the inflatable main portion at the upper edge of the inflatable main portion, the secondary supplemental portion including an outboard vehicle side and an inboard interface side which is disposed adjacent to a portion of the outboard interface side of the inflatable main portion, wherein the secondary supplemental portion is disposed proximate to a second row of the vehicle body.  Tanaka teaches a supplemental portion deployable over W1 and W2, corresponding with a first and second row respectively (Col. 16, line 49-57). 
	Additionally, Mitsuo teaches a comparable curtain airbag that has a forward, middle and rearward inflation section, to protect the heads of the passengers in the front, middle an rearward inflation section (see paragraph 0025). 
	Therefore, it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Cheal et al. to include a secondary supplemental portion corresponding to a second row of the vehicle, like that of the supplemental portion (152) integral with the inflatable main portion (140) wherein the supplemental portion is disposed proximate to a different row of the vehicle body than the first. In order to protect each row of the vehicle passengers. 

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The closest related art, Cheal et al. and Tanaka, fail to disclose the inflator directs inflation fluid through the connection port into the main and supplemental chambers at the same time so that the main and supplemental chambers inflate and deploy simultaneously.  Cheal et al. ( see paragraph 0011) and Tanaka both teach the supplemental portion inflates after the main portion. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./               Examiner, Art Unit 3616                


/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616